Citation Nr: 0409726	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  98-18 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for mitral valve prolapse.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from July 1973 to July 1977.  She 
also had periods of service from October 1977 to February 1996 in 
the United States Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, California, 
which denied the above claim.

The veteran's appeal originally included the issue of entitlement 
to an increased disability rating for service-connected migraine 
headaches, rated as 10 percent disabling.  In June 2003, the 
schedular rating for the service-connected migraine headaches was 
increased to 30 percent.  In her October 1998 Appeal To Board Of 
Veterans' Appeals, the veteran had indicated that she believed her 
disability warranted the assignment of a 30 percent rating.  
Therefore, the increased rating issue is no longer in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993) (claimant presumed 
to seek maximum benefit unless contrary intent is clearly 
expressed).


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
veteran's claim so that she is afforded every possible 
consideration.

The veteran has asserted that she developed mitral valve prolapse 
during service.  She was afforded a VA examination in October 1997 
wherein the impression, in pertinent part, was mitral valve 
prolapse.  However, the examiner did not provide an opinion as to 
the date of onset or etiology of this condition.  Accordingly, an 
appropriate medical opinion should be obtained on remand.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

The RO should also request verification of the complete dates of 
the veteran's service, as well as the type of service during each 
period of enlistment, from the National Personnel Records Center 
(NPRC).  

Accordingly, this claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  Review the claims file and ensure that no other notification 
or development action is required by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  If further action is 
required, undertake it before further adjudication of the claim.  

2.  Contact the NPRC and any other indicated agency, and request 
verification of the complete dates of the veteran's service, as 
well as the type of service during each period of enlistment, 
i.e., whether it was active duty, active duty for training, or 
inactive duty for training.  All periods of active duty for 
training or inactive duty for training should be separately noted.    

3.  Thereafter, make arrangements with the appropriate VA medical 
facility for the veteran to be afforded an examination by a 
cardiologist.  The claims file and a copy of this Remand must be 
made available to and reviewed by the examiner in conjunction with 
the examination.  The examination report must be annotated that 
the claims file was in fact reviewed in conjunction with the 
examination.  All tests that are deemed necessary by the examiner 
should be conducted.  

The examiner is requested to provide an opinion as to the date of 
onset and etiology of the veteran's mitral valve prolapse.  The 
examiner is specifically asked to state (1) whether mitral valve 
prolapse is a congenital defect, and (2) whether mitral valve 
prolapse constitutes a disease resulting in disability.

If it is determined that mitral valve prolapse is not a congenital 
defect and is a disease resulting in disability, the examiner 
should state whether it is at least as likely as not (50 percent 
or more likelihood) that it had its onset during active service or 
is related to any in-service disease or injury, including 
headaches; or, if it pre-existed active service, state whether it 
worsened beyond its natural progression during active service.  

The examiner must provide a comprehensive report including a 
complete rationale for all opinions and conclusions reached.  

4.  Finally, readjudicate the veteran's claim with application of 
all appropriate laws and regulations and consideration of any 
additional information obtained.  If the decision with respect to 
the claim remains adverse to the veteran, she and her 
representative should be furnished a supplemental statement of the 
case (SSOC) and afforded a reasonable period of time within which 
to respond thereto.  

Thereafter, the case is to be returned to the Board, following 
applicable appellate procedure.  The veteran need take no action 
until she is so informed.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



